

115 HR 6863 IH: Las Cruces Bataan Memorial Clinic Act
U.S. House of Representatives
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6863IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2018Mr. Pearce introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic in Las Cruces, New Mexico, as the Las Cruces Bataan Memorial Clinic. 
1.Short titleThis Act may be cited as the Las Cruces Bataan Memorial Clinic Act. 2.Name of Department of Veterans Affairs community-based outpatient clinic, Las Cruces, New MexicoThe Department of Veterans Affairs community-based outpatient clinic in Las Cruces, New Mexico, shall after the date of the enactment of this Act be known and designated as the Las Cruces Bataan Memorial Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Las Cruces Bataan Memorial Clinic.  
